Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction 
This application contains claims directed to the following patentably distinct species:   
Species 1: as shown in Figures 1-3 and 7, claim 1.
Species 2: as shown in Figure 4. 
Species 3: as shown in Figure 5.
Species 4: as shown in Figure 6. 
Species 5: as shown in Figure 8.
Species 6: as shown in Figure 9. 
Species 7: as shown in Figure 10. 
Species 8: as shown in Figure 11. 
Species 9: as shown in Figures 12 and 13.
The structures of species 1-9 are different, which required more searches.  In addition, these species are not obvious variants of each other, based on the current record.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the varied technical terms and multiple subclasses.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicants’ election of Species 1, figures 1-3 and 7, claims 1, 2 and 7-10, in the email sent on 12/15/21 is acknowledged.  Because Applicants did not present any argument, the election has been treated as an election without traverse (MPEP § 818.03(a)).  
Claims 1, 2 and 7-10 are allowable. The restriction requirement above, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 3-6 directed to different species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
Allowable Subject Matter
Claims 1-10 allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest the electromagnetic relay comprising the first support portion extending from the first fixed contact in a first lateral direction that is one direction in a longitudinal direction of the movable contact piece, and a first extending portion connected to the first support portion, the first extending portion extending from the first support portion in the closing direction, the first extending portion being disposed apart from the movable contact piece in the first lateral direction, including along with the remaining limitations of claim 1.

Conclusion
Any inquiry concerning this communication should be directed to Lisa Homza whose telephone number is (571) 272-3592. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 			
/Lisa Nhung Homza/
Patent Examiner - Art Unit 2837
January 2, 2022